AGREEMENT This Agreement (this “Agreement”) is made and entered into as of March 5, 2009, by and between Southern Union Company, a Delaware corporation (the “Company”), and the entities listed on Schedule A hereto (collectively, the “Sandell Group”) (each of the Company and the Sandell Group, a “Party” to this Agreement, and collectively, the “Parties”). RECITALS A. The Sandell Group beneficially owns, in the aggregate, 10,636,806 shares of the Company’s outstanding common stock, par value $1.00 per share (the “Common Stock”), and has notified the Company of its intention to nominate directors in anticipation of initiating a proxy solicitation (the “Proxy Solicitation”) to elect four individuals to the Company’s Board of Directors (the “Board”); B. The Parties have agreed that the Sandell Group shall withdraw its nominees to the Board and terminate the Proxy Solicitation and that the Sandell Group will not present any nominees or proposals at the Company’s 2009 and 2010 Annual Meetings of Stockholders (including any adjournments or postponements thereof, the “Annual Meetings”); C. The Corporate Governance Committee has recommended to the Board and the Board has determined that it is in the best interests of the stockholders of the Company to nominate Stephen Beasley and
